McLaughlin, J. (concurring):
Thé corporation could issue its stock only, for money paid or property received. It could not issue it as collateral security for money borrowed or for the future delivery of bonds. The alleged agreement upon which the recovery here is permitted was _ made by the president, without, so far as appears, any authority from the corporation. It thereafter did not ratify his act. The plaintiff as a stockholder and director of the corporation was chargeable with knowledge of the by-laws from which it appears the president was not authorized to do what the plaintiff claims.
. Not only this, for the findings of the jury that the money advanced by the plaintiff was a loan to the corporation instead of in payment of its stock is against the evidence.